Citation Nr: 0010734	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  93-13 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for residuals of a 
right arm injury.

4.  Entitlement to service connection for a heart disorder, 
to include hypertension.

5.  Entitlement to a compensable disability rating for pes 
planus.

6.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right knee injury.

7.  Whether new and material evidence is on file to reopen a 
claim of entitlement to service connection for a back 
disorder.

8.  Whether new and material evidence is on file to reopen a 
claim of entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


REMAND

The veteran served on active duty from August 1976 to August 
1979.

Service connection was granted for pes planus and a right 
knee disorder by a December 1979 rating decision.  
Noncompensable (zero percent) ratings were assigned for both 
disabilities, effective August 12, 1979.

Service connection was denied for back and left knee 
disorders by an August 1992 rating decision.  The veteran was 
informed of this decision by correspondence dated in 
September 1992, and did not appeal.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In an 
April 1991 rating decision, the RO denied service connection 
for an acquired psychiatric disorder.  Thereafter, in a March 
1996 decision, the RO denied service connection for both 
residuals of a right arm injury and the heart disorder, to 
include hypertension.  The RO also found that new and 
material evidence had not been submitted to reopen the claims 
of service connection for the back and left knee disorders.  
In a November 1997 rating decision, the RO confirmed and 
continued the noncompensable rating for the veteran's pes 
planus, and granted a 10 percent rating for the right knee 
disorder, effective March 27, 1997.  By this same decision, 
the RO also denied service connection for a seizure disorder.  

The veteran provided testimony at personal hearings conducted 
before the RO in November 1991 and September 1994.  
Transcripts of both hearings are of record.

The Board notes that the veteran requested a personal hearing 
before a Member of the Board at the local VA office 
(hereinafter, Travel Board hearing) in conjunction with this 
case.  Several hearings were scheduled for the veteran, but 
were canceled and rescheduled at the veteran's request.  It 
is noted that the reason given for several of these 
cancellations was the veteran's poor health.  The most recent 
Travel Board hearing was scheduled for February 10, 2000.  
However, the veteran failed to appear.  On February 14, 2000, 
a motion was received from the veteran in which he requested 
that the February 10, 2000 hearing be rescheduled.  It is 
noted that the veteran indicated his attorney needed 
additional time to prepare for the hearing.

With respect to the veteran's motion, the Board notes that it 
was received after the date of his scheduled hearing.  In 
general, requests for the rescheduling of hearings must be 
received prior to the date of the schedule hearing.  See 
38 C.F.R. § 20.704(c).  However, the fact that the veteran's 
motion was received only a four days after this scheduled 
hearing tends to show that the veteran took immediate action 
to correct his failure to appear.  Further, as noted above, 
the veteran has had to reschedule hearings in the past due to 
poor health.  Also, his motion lists a different address than 
the one to which the notice of the February 10, 2000, hearing 
was sent.  Consequently, it is possible the veteran may not 
have received adequate notice as to the date and time of this 
hearing.  Taking all of these factors into consideration, the 
Board is of the opinion that the veteran should be provided 
with another opportunity to appear for a Travel Board 
hearing.  

For the reasons stated above, the veteran's motion for a 
rescheduled Travel Board hearing is granted.  Since Travel 
Board hearings are scheduled by the RO (See 38 C.F.R. 
§ 20.704(a)), the Board is hereby remanding the case for that 
purpose.

As a general rule, the Board must first make a determination 
that a claim is well grounded before it can remand for 
additional development.  In Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied, 524 U.S. 940 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  
Moreover, the United States Court of Appeals for Veterans 
Claims that VA cannot assist a claimant in developing a claim 
which is not well grounded.  Morton v. West, 12 Vet. App. 477 
(July 14, 1999), req. for en banc consideration by a judge 
denied, 13 Vet. App. 205 (1999) (per curiam). However, the 
Court has recognized that the law does require certain types 
of limited development prior to a finding of well 
groundedness.  These exceptions include certain procedural 
matters such as when, as in the instant case, the veteran has 
requested a personal hearing.  

The Board also notes that beginning in December 1999 the 
veteran has identified a private attorney as his 
representative in the instant case, and provide written 
authorization for this attorney to review his claims folders.  
Further, the evidence shows that VA has provided this 
attorney with a copy of VA's Appeals pamphlet, and had 
informed the attorney of the citation for VA regulations.  
However, no VA Form 22a, Appointment of Attorney or Agent as 
Claimant's Representative, or any other written statement has 
been received from this attorney stating that he had agreed 
to represent the veteran with respect to the instant case.  
Furthermore, the veteran has previously designated a Veterans 
Service Organization as his accredited representative in the 
instant case, and it does not appear that he has expressly 
revoked that designation.

The law provides that a veteran has the right to full 
representation in all stages of an appeal.  38 C.F.R. § 
20.600.  However, "[a] specific claim may be prosecuted at 
any one time by only one recognized organization, attorney, 
agent or other person properly designated to represent the 
appellant."  38 C.F.R. § 20.601.  The designation of a 
representative will be effective when it is received by the 
RO.  A properly filed designation made prior to appeal will 
continue to be honored, unless it has been revoked by the 
appellant or unless the representative has properly 
withdrawn.  38 C.F.R. § 20.602.  Moreover, VA regulations 
provide that an attorney at law may be designated as an 
appellant's representative through a properly executed VA 
Form 22a, but in lieu thereof, an attorney may state in 
writing on his or her letterhead that he or she is authorized 
to represent the appellant in order to have access to 
information in the appellant's file pertinent to the 
particular claim presented.  38 C.F.R. § 20.603.  Based on 
the foregoing, it appears that the Veterans Service 
Organization is still the veteran's accredited representative 
in the instant case.  Accordingly, the Board finds that the 
veteran's representation must be clarified prior to 
adjudication of this case.

For the reasons stated above, this case must be REMANDED for 
the following:

1.  The RO should contact the veteran and 
request that he identify which 
organization, attorney, agent, or other 
representative, if any, he wishes to act 
as his accredited representative before 
VA, and, if necessary, to submit to the 
RO a properly-executed power of attorney, 
or, have his attorney submit a writing on 
his (the attorney's) letterhead that he 
is authorized and has agreed to represent 
the veteran in the instant case.

2.  The RO should schedule the veteran 
for a hearing before a Member of the 
Board.  A copy of the notice to the 
veteran of the scheduling of such a 
hearing should be placed in the record.

After the veteran has been accorded an opportunity to present 
testimony at a Travel Board hearing, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 2 -


